To APPELLANT’S PETITION EOR A REHEARING
JUDGE LINDSAY
DELIVERED THE FOLLOWING RESPONSE OE THE COURT:
By a petition for a rehearing in this cause appellant insists that the question of the ultimate liability of the state to him for such fees as are legal shall be determined upon this appeal.
*42Upon the face of the warrant appointing appellant agent for the commonwealth to proceed to Missouri and reclaim the fugitive, Hall, the governor caused to be written, “This arrest to be made free of charge to state of Kentucky.”
It was conceded that Booker was apprised of this condition, and voluntarily accepted the appointment with full knowledge of the same. In fact, it appears that he was appointed .at his own request, and that he freely undertook to perform the duties contemplated free of charge to the state.
It was within the discretion of the governor to refuse to take steps for the reclamation of the fugitive, and it seems that, for satisfactory reasons, he had determined to do so. Booker by his agreement to accept the appointment of agent, and discharge his duties as such without compensation, induced the executive to abandon his original determination.
Such being the case, it seems to us that in good morals the appellant is estopped from claiming against the terms of his own voluntary agreement.
It is true the fees of such agents are fixed by law, and that the governor can not interfere with the execution of the laws; but the party beneficially interested may waive his right to claim such fees; and as he has made the waiver upon a consideration neither vicious in itself nor in this instance contrary to public policy, the courts of the country will not compel the governor to assist him in the violation of a contract made at his own instance, in order that he may be able to collect from the state fees which in good conscience he ought not to claim.
Petition overruled.